IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-25,667-03


                         EX PARTE TERRY LYNN DAVIS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 23110A-422 IN THE 422ND DISTRICT COURT
                            FROM KAUFMAN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to imprisonment for life. The Fifth Court of Appeals affirmed

his conviction. Davis v. State, No. 05-06-00527-CR (Tex. App.—Dallas June 13, 2007) (not

designated for publication).

        Applicant contends that his sentence was illegally ordered to run consecutively with another

sentence, he is actually innocent, and trial counsel failed to object to a “no knock” search and

investigate extraneous misconduct evidence.
       On October 8, 2014, we remanded this application because the record was prematurely

forwarded to this Court. On remand, the trial court recommended that we dismiss as moot

Applicant’s claim that his sentence was illegally ordered to run consecutively with another sentence.

The trial court also concluded that Applicant’s other grounds were without merit and recommended

that we deny them. We agree. Accordingly, this application is dismissed in part and denied in part.



Filed: March 29, 2017
Do not publish